PER DURIAM.
The appellant is persistently in default. If he is to be relieved this time, it should be on the following terms: First, That within ten days he give a bond to the defendants in the penalty of $500, with two sureties, such sureties to justify on two days’ notice if excepted to, conditioned to pay the costs awarded to each of the defendants in the court below, and the costs which may be awarded upon this appeal to each of the defendants in case the judgment should be affirmed or the appeal be dismissed. And, second, that he procure, within fifteen days, from the justice who tried the case, a proper certificate and direction to the clerk to file the engrossed or printed case; such certificate and direction to be procured upon five clays' notice to the respondent of the time and place when it will be applied for, and such notice to be accompanied with a copy of the engrossed or printed case which it is intended to present to the justice for signature. In case these terms are not strictly complied with, the motion to dismiss the appeal will be granted, with $10 costs.